DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 9/2/2022 have been entered.
2. Claims 1, 2, 12-14, 19, 36 and 46 have been amended.
3. The scope of enablement rejection has been amended to address Applicant’s new amendment regarding epithelial progenitor cells from the pancreas. Further, Applicant’s arguments regarding an inhibitor of Wnt secretion are found persuasive and the scope has been amended accordingly.
4. Claims 1, 2, 10-14, 19, 36, 37 and 41-51 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 12-14, 36, 37 and 41-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of culturing and differentiating epithelial progenitor cells into enteroendocrine cells, goblet cells and Paneth cells, comprising
culturing the epithelial progenitor cells in a medium comprising an epidermal growth factor receptor (EGFR) pathway inhibitor, a Notch inhibitor and an inhibitor of Wnt secretion , wherein said epithelial progenitor cells differentiate into enteroendocrine cells, goblet cells and Paneth cells and wherein the epithelial progenitor cells are from the intestine or stomach,
does not reasonably provide enablement for using epithelial progenitor cells from the pancreas.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses differentiating epithelial progenitor cells from the pancreas into cells of the intestine such as EECs.
	However, a review of the art teaches that epithelial progenitor cells isolated from the pancreas are pancreatic progenitor cells (which differentiate into pancreatic acinar cells) which exist in the epithelial of the pancreas.
	Working Examples
	The specification teaches in example 1 the differentiation of Lgr5+ stem cells (intestinal epithelial stem cells) and that two different methods were used to inhibit Wnt signaling, the first is using the inhibitor IWP-2 an the second is withdraw of R-spondin1 (which caused the immediate loss of Lgr5GFP expression) (pg. 105 lines 21-28). The specification teaches that “IWP treatment poses a milder Wnt inhibition that depends on dilution of ligands through proliferation.” (pg. 105 lines 28-29). 
Regarding the blocking of EGFR, Notch and Wnt to obtain EECs the specification teaches (emphasis added):
“EECs represent fewer than 1% of the cell of the intestinal epithelium, yet together form the largest endocrine organ in the human body in terms of cell number (Latorre ef al. (2016)
Neurogastroenterology and motility: the official journal of the European Gastrointestinal Motility Society 28(5):620-630). EECs have been proposed to act as sensors of luminal content such as nutrients and microorganisms, and regulate physiological responses like glucose sensitivity, gastric emptying, mood and appetite through the secretion of hormones (Janssen and Depoortere (2013) TEM 24:92-100). The functional study of EECs has been hampered by a lack of robust in vitro systems to generate these cells in large amounts. We have previously reported the directed differentiation of stem cells into secretory cells by Notch inhibition (van Es ef al. (2005) Nature 435:959-963). Paneth cell formation requires active Wnt signalling combined with Notch inhibition (van Es et al. (2012) Nature cell biology 14:1099-1104; van Es et al. (2005) Nature 435:959-963), and combined inhibition of Wnt and Notch signalling generates mainly Goblet cells (van Es ef al. (2005) Nature 435:959-963; Yin et al. (2014) Nature Methods 11:106-112). By combining inhibition of EGFR pathway with Wnt and Notch blockage, EECs of a diversity of types are efficiently formed in primary cell culture. EGFR signalling has been shown to be important for the production of Goblet cells (Heuberger ef al. (2014) Proceedings of the National Academy of Sciences of the United States of America 111:3472-3477). We believe that simultaneous inhibition of enterocyte, Paneth and Goblet cell fate by inhibiting Notch, Wnt and EGFR signaling respectively, is the key to the generation of EECs. (pg. 114 line 17 bridge pg. 115 lines 1-3).
	However, while Applicant has discovered that combining the inhibition of EGFR, Notch and Wnt signaling and direct the differentiation of intestinal progenitor cells towards EECs, this does not enable the use of epithelial progenitor cells from the pancreas.
	For example, Bonner-Weir et al. (2004, Pediatic. Diabetes, Vol., 5, pgs. 16-22) teach that while the epithelium of the pancreas comprises progenitor cells, these are not “epithelial progenitor cells” that would form intestinal cells as embraced by the claims, but rather pancreatic progenitor cells that exist within the pancreas epithelium to provide a source of islet and acinar tissues after birth and into adulthood (see Abstract and pg. 20 col. 2 bridge pg. 21 lines 1-2).
	There are no teachings in the specification that epithelial progenitor cells isolated from the pancreas can be differentiated into cells of the intestine such as Paneth, goblet and EEC cells as embraced by the claims.
	Conclusion
	Thus, while Applicant has demonstrated that an inhibitor of Wnt secretion with an EGFR inhibitor and a Notch inhibitor was successful for the differentiation of epithelial progenitor cells into enteroendocrine cells, Paneth cells and goblet cells, this does not enable the claimed method to use the pancreas as a source epithelial progenitor cell for the practice of the claimed method. 
	Thus the skilled artisan would require an undue amount of experimentation without a predictable degree of success to make and use the invention as claimed and thus limiting the claimed invention to the scope set forth above is proper.

Closest Prior Art
As set forth in the Non-Final Office Action mailed on 8/4/2021, the teachings of Karp et al. (WO 2014/159356) were relied upon in teaching a method of differentiation using a culture medium comprising at least one Wnt inhibitor and at least one Notch inhibitor. Regarding EGFR, Karp teaches that the culture medium requires an EGFR agonist rather than an antagonist. 

Conclusion
No claims are allowed. Claims 11 and 19 are free of the art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635